                  UNITED STATES DISTRICT COURT

                      DISTRICT OF NEW HAMPSHIRE


Bruce Loudenslager,
     Plaintiff

     v.                                   Case No. 19-cv-865-SM
                                          Opinion No. 2019 DNH 144
Hon. Joseph N. Laplante,
United States District Judge, et al.,
     Defendants


                              O R D E R


     This matter is before the court sua sponte, for a

preliminary review of plaintiff’s complaint.      For the reasons

discussed, the complaint is dismissed for failure to state a

viable cause of action.    See Fed. R. Civ. P. 12(b)(6).

Nevertheless, as provided below, Mr. Loudenslager is granted

leave to amend his complaint to cure the deficiencies identified

in this order.



                             Discussion

     Because the plaintiff, Bruce Loudenslager, has paid the

$400 filing fee associated with this action, the screening

procedure set forth in 28 U.S.C. § 1915(e)(2) does not apply.

Nevertheless, the court has inherent authority to review (and,

if appropriate, dismiss) complaints that lack an arguable basis

in either fact or law.    See, e.g., Mallard v. U.S. Dist. Court
for S. Dist. of Iowa, 490 U.S. 296, 307–08 (1989).   See also

Neitzke v. Williams, 490 U.S. 319, 325 (1989).



     Mr. Loudenslager is no stranger to pro se litigation in

this court.   Prior to filing this action, he has unsuccessfully

pursued seven other cases in this forum.   In a representative

sampling of those cases, Mr. Loudenslager has sued Clear Channel

Communications and a local ABC television affiliate for

“torture, harassment and bodily harm from radio frequency and/or

microwave targeting,” (case no 10-cv-473-JL); Charter

Communications for “severe breach of individual rights over the

national airwaves and conspiracy to commit murder” (case no. 17-

cv-697-JL); Local #131 Plumbers-Steamfitters Union for “theft of

pension funds and conspiracy to commit murder by use of CIA

agency and its satellites” (case no. 17-cv-698-LM); and the

United States Central Intelligence Agency for unlawful

surveillance, murder, attempted murder, and satellite torture

(case no. 18-cv-1062-JL).   In this action, Mr. Loudenslager has

sued, among others, a sitting judge in this district; all

employees and agencies of the governments of the United States,

Israel, the United Kingdom, and Germany; “private citizens

around this planet,” “Every Jewish person in the U.S.,”




                                 2
“television, newspaper, phone, and cable corporations,” and the

Tropical Haven Mobile Home Park, in Melbourne, Florida. 1



     In his complaint, Mr. Loudenslager lists some of the

numerous injuries he says he and his family have been forced to

endure over the years.   He describes them as follows:


     the disruption of my 7 cases filed with this court
     which I received no hearing in any of them to resolve
     my serious issues;

     . . . my family and I have suffered continuous
     harassment, torture, home invasions, murder, stalking,
     discrimination and defamation of our lives for the
     past 34 years, 24 hours a day. All of these actions
     have caused irreversible damage to us physical,
     psychological and also permanent disabilities to our
     bodies, such as my already hearing loss;

     I have had many attempts on my life in recent years by
     way of U.S. Government C.I.A. satellites and other
     ways including a paid for attempt at my VA clinic in
     Viera, Florida by way of two people with machine guns
     where Melborne, Florida, police department was
     involved.


Complaint (document no. 1) at 4.




1    The court has considered whether, because a colleague is a
named defendant, recusal is appropriate. It is not. A fully
informed, rational observer would not have reason to question
the court’s impartiality in this matter. See generally Swan v.
Barbadoro, 520 F.3d 24 (1st Cir. 2008); Barnett v. Barbadoro,
2009 DNH 132, 2009 WL 2878393 (D.N.H. Sept. 2, 2009).


                                   3
     Mr. Loudenslager’s general frustration is apparent, but the

complaint fails to describe the essential elements of any viable

claim against any of the named defendants - a shortcoming that

has been identified (and explained) in other cases he has

pursued in this court.   See, e.g., Loudenslager v. U.S. District

Court, No. 18-cv-701-WES, Order of Dismissal (document no. 3) at

3 (D.N.H. Nov. 14, 2018).   See also Loudenslager v. Local #131

Plumber-Steamfitter, 2018 WL 2306481 (D.N.H. April 24, 2018).

Moreover, because he has previously sued several defendants in

this case, many of his claims against them are precluded by

principles of res judicata and collateral estoppel, as well as

various forms of official/judicial immunity (concepts, again,

that have been explained in previous court orders).



     Finally, the court undeniably lacks both personal and

subject matter jurisdiction (that is, the legal authority) to

resolve Mr. Loudenslager’s claims against the vast majority of

named defendants.



     In short, this is simply not the appropriate forum in which

to litigate Mr. Loudenslager’s claims, such as they are, and, as

importantly, the court lacks the legal authority to resolve

those claims.




                                 4
                            Conclusion

      Because the complaint fails to set forth facts sufficient

to give it “an arguable basis either in law or in fact,” it is

subject to dismissal.   Neitzke, 490 U.S. at 325.    See also

Denton v. Hernandez, 504 U.S. 25, 32-33, (1992); Fredyma v. AT&T

Network Sys., Inc., 935 F.2d 368, 368 (1st Cir. 1991); Clorox

Co. Puerto Rico v. Proctor & Gamble, 228 F.3d 24, 30–31 (1st

Cir. 2000).   Accordingly, the complaint is dismissed, albeit

without prejudice.   As plaintiff is acting on his own behalf,

without the benefit of legal counsel, and has paid a substantial

filing fee, he may try to amend the complaint to overcome the

deficiencies described.   On or before October 4, 2019, plaintiff

may amend his complaint to set forth the essential elements of a

viable claim (or claims) against one or more of the named

defendants over which this court may, at least arguably,

exercise both personal and subject matter jurisdiction.     The

court will review any proposed amendment, and, if it is found

deficient as well, the complaint will be dismissed.


      SO ORDERED.


                                       ____________________________
                                       Steven J. McAuliffe
                                       United States District Judge

September 3, 2019

cc:   Bruce Loudenslager, pro se


                                   5
